DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on October 27, 2021.
In view of amendments filed on October 27, 2021 to the title, the objection to the specification is withdrawn.
Applicant’s Arguments/Remarks filed on October 27, 2021 with respect to claims 1 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Itoh (2016/0373460)’ as explained in the body of rejection below.
Status of Claims
Claims 1-20 are pending in this application.
Claims 14-20 are new.
Claims 1-13 are amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0260172 A1) in view of Itoh (US 2016/0373460 A1).
With respect to claim 1, Nakamura discloses an electronic apparatus (Fig. 1 – element 200 image forming apparatus which corresponds to the claimed electronic apparatus), 
(Fig. 2 – element 21; wherein control device 21 loads programs to be used from the external storage device 25 to the main storage device 23 and executes them) configured to 
acquire, from an external server (Fig. 1 – element 300; application server), information related to software that is downloadable by the electronic apparatus through a network (Fig. 1 – network N) and that is installable (Para [0059]; downloads the latest version of the firmware, and installs the firmware in the image forming apparatus 200) by the electronic apparatus (Para [0054]; wherein the content acquisition unit 214 acquires the content provided from the application server 300. When the content is acquired by the content acquisition unit 214, the display control unit 212 can cause the display operation device 22 to display the acquired content. Specifically, the content acquisition unit 214 acquires, for example, a list of web applications provided from the application server 300 as content. In addition, the content acquisition unit 214 acquires attribute information as content. The attribute information indicates attributes of each web application), and 
control a display, to display (Fig. 2 – element 22, display operation device), a notification screen (Fig. 11 – element 116 notification screen), for notifying the acquired information, according to the result (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware).
However, Nakamura fails to explicitly disclose determine a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied.
Itoh, working in the same field of endeavor, recognizes this problem and teaches determine a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied (Para [0123, 0124 and 0129]; Fig. 6 – wherein In Step S32, the administrator M1 uses the setting change purpose application 60 to perform an access permission process (the setting change process) related to the MFP 10 (10a) (Step S32) (refer to FIG. 9). In other words, a change instruction in accordance with the operation of the administrator M1 is transmitted from the setting change apparatus 50 (the setting change purpose application 60) to the MFP 10. The contents of the setting table 40 are changed in accordance with the change instruction. In more detail, when the administrator M1 has selected a predetermined menu item (a " setting change" menu) in the setting change purpose application 60, the setting change apparatus 50 (the setting change purpose application 60) communicates with the MFP 10 (10a) to change the security setting content (registered content) in the MFP 10).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura to determine a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied as taught (see at least Itoh, Para [0014-0016]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Nakamura discloses wherein the circuitry controls the display to display the acquired information as a widget on a predetermined screen (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200 {Interpretation: wherein the generated shortcut icon corresponds to the claimed widget}).
With respect to claim 9, which claim 8 is incorporated, Nakamura discloses wherein the circuitry controls the display to display a notification screen for notifying the acquired information (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware) in response to an input operation performed on the widget (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200 {Interpretation: wherein the generated shortcut icon corresponds to the claimed widget}).
With respect to claim 11, which claim 1 is incorporated, Nakamura discloses an information processing system (Para [0022]; Fig. 1 – element 100, a system configuration of an information processing system), comprising the electronic apparatus (Fig. 1 – element 200 image forming apparatus which corresponds to the claimed electronic apparatus) according to claim 1; and 
a server that is the external server, (Fig. 1 – element 300 application server) the server including server circuitry (Fig. 3 – element 36; processing device) configured to provide the information (Para [0078]; wherein the application information notifying unit 326 sends information to generate the shortcut icon for connecting to the URL of the selected web application to the image forming apparatus 200) to the electronic apparatus (Para [0059]; downloads the latest version of the firmware, and installs the firmware in the image forming apparatus 200), wherein the server circuitry transmits the information to the electronic apparatus in response to a request for the information from the electronic apparatus (Para [0077]; wherein when the update determination unit 324 determines that the update is needed, the update instruction unit 325 instructs the image forming apparatus 200 to update the firmware).
With respect to claims 12, 19 and 20, (drawn to a method) the proposed combination of Nakamura in view of Itoh, explained in the rejection of device claims 1, 8 and 9 renders obvious the steps of the method of claims 12, 19 and 20, because these 
With respect to claim 13, (drawn to a computer-readable program) the proposed combination of Nakamura in view of Itoh, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Nakamura disclose a computer-readable non-transitory recording medium storing a program for causing a computer to execute a method (Para [0036]; wherein the control device 21 loads programs to be used from the external storage device 25 to the main storage device 23 and executes them. The control device 21 controls the entire image forming apparatus 200 through the bus B).

Claims 2, 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0260172 A1) in view of Itoh (US 2016/0373460 A1) as applied to claim 1 above, and further in view of Sato (US 2019/0286393).
With respect to claim 2, which claim 1 is incorporated, Nakamura discloses wherein the circuitry controls the display (Fig. 2 – element 22, display operation device), the notification screen in a case that the result indicates that the conditions are satisfied (Para [0149 and 0150]; wherein screen 116 shown in FIG. 11 is an example of a display when the operation component 113A is operated on the screen 111 and it is determined that the firmware update is necessary. The screen 116 displays a notification 116-1 indicating that the firmware update is necessary, and information 116-2 indicating the version requested by the web application C and the current version of the image forming apparatus 200. When the operation component (button) 116-3 is operated on the screen 116, the image forming apparatus 200 transmits a download request of the latest version of the firmware to the application server 300 and updates the firmware).
However, neither Nakamura nor Itoh appears to explicitly disclose wherein the condition is when a user logs in to the electronic apparatus.
However, Sato, working in the same field of endeavor, recognizes this problem and teaches determine when a user logs in to the electronic apparatus (Para [0037]; Fig, 8A element 801; wherein an administrator of the MFP 100 can use the setting screen illustrated in FIG. 8A to set a timing for when to perform authentication. It is possible to have the setting screen of FIG. 8A be a setting screen that can only be operated by an administrator, for example. When an administrator selects a button 802 and selects a confirmation button 804, device authentication is set. In contrast, when an administrator selects a button 803 and then selects the confirmation button 804, function-basis authentication is set).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura in view of Itoh to apply the conditions of authentication settings include whether an administrator authentication setting, which is set in the electronic apparatus, is activated as taught by Sato since doing so would have predictably and advantageously allows there ceases to be a need for an administrator user to (see at least Sato, Para [0092]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, neither Nakamura nor Itoh appears to explicitly disclose wherein the conditions of authentication settings include whether an administrator authentication setting, which is set in the electronic apparatus, is activated.
However, Sato, working in the same field of endeavor, recognizes this problem and teaches wherein the conditions of authentication settings include whether an administrator authentication setting, set in the electronic apparatus, is activated (Para [0042 and 0082]; when after the MFP 100 is activated from a power OFF state, the CPU 101 (the authentication processing unit 201) displays the setting screen 400 on the operation unit 109 in response to a request from the UI control unit 200, and then executes processing in accordance with the procedure illustrated in FIG. 6. It is assumed here that, when the processing in accordance with the procedure illustrated in FIG. 6 is started, the authentication settings illustrated in FIG. 7B have been saved to the authentication setting DB 204, and the restriction settings illustrated in FIG. 7D have been saved to the restriction setting DB 206).
(see at least Sato, Para [0092]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 14 and 18, (drawn to a method) the proposed combination of Nakamura in view of Itoh and further in view of Sato, explained in the rejection of device claims 2 and 6 renders obvious the steps of the method of claims 14 and 18, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 2 and 6 are equally applicable to claims 14 and 18.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0260172 A1) in view of Itoh (US 2016/0373460 A1) as applied to claim 1 above, and further in view of Akimoto (US 2019/0354323).
With respect to claim 4, which claim 1 is incorporated, neither Nakamura nor Itoh appears to explicitly disclose wherein the circuitry controls the display not to display the notification screen in a case that a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time.
However, Akimoto, working in the same field of endeavor, recognizes this problem and teaches wherein the circuitry controls the display not to display the notification screen in a case that a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time (Para [0089-0091]; Fig. 6 – see at least step S603 and S604; wherein The CPU 101 obtains a current time (an execution time of an activation process) from the counter 118 and compares the current time with the eco-report recommendation notification time. Specifically, the CPU 101 determines whether the current time has reached the eco-report recommendation notification time (S603). When the current time has not reached the eco-report recommendation notification time (S603: No), the CPU 101 terminates the process. On the other hand, when the current time has reached the eco-report recommendation notification time (S603: Yes), the CPU 101 proceeds to step S604. The CPU 101 determines whether the eco-report 300 has been printed within a predetermined period of time (S604). Specifically, the CPU 101 compares the current time with information on the eco-report last printing date and time 262. Then the CPU 101 determines whether the current time is different from the eco-report last printing date and time 262 by at least the certain number of days. Note that the certain number of days is stored in the ROM 102 as day threshold information (not illustrated). When it is determined that the eco-report 300 has been printed within a predetermined period of time (S604: Yes), the CPU 101 terminates the process. This is because the eco-report 300 was printed recently and a notification is not required. When it is determined that the eco-report 300 has not been printed within the predetermined period of time (S604: No), the CPU 101 performs a notification process for prompting the eco-report printing (S605)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Nakamura in view of Itoh to apply wherein the circuitry controls the display not to display the notification screen in a case that a time counted from a time when the notification screen is displayed on the display at the most recent time is within a pre-set time as taught by Akimoto since doing so would have predictably and advantageously allows the user may reliably recognize content of the notification. This notification automatically disappears when a certain period of time has elapsed or after the eco-report 300 is printed. Therefore, deterioration of the operability of the panel 104 may be suppressed. The notification is displayed separately from the normal operation screen of the panel 104. Therefore, the user may perform other operations even while the notification screen 1000 is displayed. That is, the deterioration of the operability of the panel 104 may be suppressed (see at least Akimoto, Para [0092]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 16, (drawn to a method) the proposed combination of Nakamura in view of Itoh and further in view of Akimoto, explained in the rejection of device claim 4 renders obvious the steps of the method of claim 16, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 4 is equally applicable to claim 16.
Allowable Subject Matter
Claims 3, 5, 7, 10, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 5, 7 and 9 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry controls the display to display the notification screen in a case that the result indicates that the conditions are satisfied when the electronic apparatus returns from an energy saving status.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry controls the display not to display the notification screen in a case that the display currently displays a screen having a higher priority than the notification screen.”
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 

In a case that a flick operation is performed on a part of the touch panel corresponding to the display area, which currently displays the first information, the circuitry controls the display to display the second information in replace of the first information.”
In regard to claim 10, when considering claim 10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the circuitry controls the display to display a guidance screen before displaying the notification screen in a case where the circuitry has not previously displayed the guidance screen when the input operation is performed on the widget, the guidance screen including at least a screen for introducing a notification function of the notification screen.”
In regard to claim 15, when considering claim 15 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the display to display the notification screen in a case that the result indicates that the conditions are satisfied when the electronic apparatus returns from an energy saving status.”
In regard to claim 17, when considering claim 17 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the display not to display the notification screen in a case that the display currently displays a screen having a higher priority than the notification screen.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (2017/0255992) disclose an information processing system includes an obtaining unit, a first specifying unit, and a display controlling unit. The obtaining unit obtains apparatus specifying information for uniquely specifying an apparatus. The first specifying unit specifies application identifying information associated with the apparatus specifying information obtained by the obtaining unit, based on first correspondence information in which each piece of apparatus specifying information is associated with application identifying information for identifying an application available to the apparatus specified according to the apparatus specifying information. The display controlling unit performs control to display an application list screen to provide the application identified according to the application identifying information specified by the first specifying unit on the apparatus specified according to the apparatus specifying information obtained by the obtaining unit.
Matsushima et al. (2017/0251122) disclose a system includes: a server and at least one device. The server includes a control unit configured to transmit Web content data including display information indicating at least one application that is able to be used by a device and at least one application command to cause the device to perform processing related to the at least one application. The device includes: a Web browser including: a display control unit configured to perform control for displaying a screen based on the Web content data on a 
Takahashi (2018/0181388) disclose an information processing apparatus includes a screen information request receiver, an application identification information specifying unit, a screen information transmitter. The screen information request receiver receives, from a device, a screen information request used to request screen information for providing an application. The screen information includes at least dealer information representing a dealer that sells the device. The application identification information specifying unit specifies application identification information corresponding to the dealer information included in the screen information request based on application correspondence relation information representing a correspondence relation between the dealer information and the application identification information identifying an application available to the device. The screen information transmitter transmits, to the device, the screen information for providing the application identified by the application identification information specified by the application identification information specifying unit as a response to the screen information request received by the screen information request receiver. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672